DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments & Arguments 
Applicant’s amendments and arguments have been fully and carefully considered.  The Examiner accepts applicant’s virtual landfill terminology and definition regarding that the waste is delivered to the site and is immediately separated and processed into useful end products.  Accordingly, the 112(b) rejection has been withdrawn.  Applicant has argued that Summerlin does not teach the steps of separating municipal wastes into multiple streams of different waste produces and processing the respected stream to produce useable end products, the steps of separating, sorting, processing biomass to produce syngas using an updraft gasifier; processing tires to product naphtha, low sulfur diesel fuel and lubricants, and the other steps of the method have not been specifically taught and described as claimed.  Accordingly, the 35 USC 103 rejection over Summerlin and Gaudio is withdrawn and the claims are now in condition for allowance and issue.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA BHAT whose telephone number is (571)272-1397. The examiner can normally be reached Monday- Friday, 9:00 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C. Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
				/Nina Bhat/                                                      Primary Examiner, Art Unit 1771